IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

MICHAEL JOHN THORPE PLAINTIFF

V. CASE NO. 5:18-CV-5052

BLAKE WEBB, in his individual

and official capacities DEFENDANT
ORDER

 

Currently before the Court is a Motion for Summary Judgment (Doc. 21) filed by
Defendant Blake Webb (“Chief Webb’). Chief Webb also filed a Statement of Undisputed
Material Facts (Doc. 23). Plaintiff Michael John Thorpe filed a Brief in Opposition (Doc.
25) and a Statement of Undisputed Material Facts in Opposition to Chief Webb’s motion
for summary judgment (Doc. 26). Chief Webb then filed a Reply (Doc. 31) in support of
his motion for summary judgment and a Response to Mr. Thorpe’s Statement of
Undisputed Material Facts (Doc. 32). Upon the Court’s request, the parties filed
supplemental briefing on the issue of Fourth Amendment standing (Docs. 43, 44). For
the reasons explained in the Memorandum Opinion filed contemporaneously, the Court
GRANTS Chief Webb's Motion for ee Judgment.

IT IS SO ORDERED on this 3|°. day of March,

 
    

 

yin Y L. BROOKS
UNITED STATES DISTRICT JUDGE

ie
